El Juez Pbesidente Señob del Tobo,
emitió la opinión del tribunal.
 Se trata de un caso de desahucio y se solicita la desestimación del recurso de apelación establecido contra la sentencia dictada en’ el mismo por no haberse depositado en forma por la demandada y apelante los cánones de arrendamiento vencidos a la fecha de la apelación.
Según la moción el desahucio se fundó en la falta de pago del arrendamiento correspondiente a los meses venci-dos el 30 de septiembre y el 31 de octubre de 1926, ascen-dentes a trescientos dólares en junto. Mientras se tramitaba el pleito, venció el canon de noviembre. Se dictó sentencia, favorable al demandante y la demandada apeló el 29 de diciembre de 1926, consignando al día siguiente la suma de ciento cincuenta dólares correspondientes al mes de su fe-cha. Sostiene el apelado, en resumen, que la apelante dejó-de depositar los cánones vencidos a la fecha de la apelación correspondientes a los meses de septiembre, octubre y no-viembre de 1926.
Si lo alegado por la parte apelada fuera cierto, no habría, duda alguna de que esta corte no habría adquirido jurisdic-ción para conocer del recurso, de acuerdo con lo precep-tuado en la sección 12 de la Ley de Desahucio de 1905. Pero la apelante sostiene que no lo es.
Aunque reconocemos que el caso es peculiar, a nuestro juicio no puede sostenerse dadas las resultancias de los autos, que se haya dejado de cumplir con la ley que exige el pago al arrendador o la consignación o depósito a su favor de los cánones de arrendamiento vencidos al interponerse el recurso.
Debe, aclararse que no se trata aquí de investigar y resolver si los cánones de septiembre y octubre se pagaron o *321no a sn debido tiempo. Eso es lo que constituye el fondo, del pleito. Lo que hay que tener en cuenta es si a la fe-cha de la apelación el apelante había pagado al apelado dichos cánones o los había depositado a su favor, y esto apa-rece suficientemente demostrado.
Se ha traído a los autos de la apelación una copia certi-ficada de una carta escrita por el apelado a la apelante el 3 de noviembre de 1926 presentada como prueba en el pleito de desahucio y en la que, no obstante las reservas que es-' tablece, el apelado termina diciendo:
"En tocio caso mi intención al aceptar el pago ele los arrenda-mientos vencidos y no pagados en su oportunidad, no es la de renun-ciar con dicha aceptación al derecho que tengo a desahuciar a ustedes y a la demanda que ha sido radicada y con esa salvedad y así clara-mente expuesta mi intención es que únicamente acepto y cobraré el cheque mencionado, pues de lo contrario no lo aceptaría ni lo cobra-ría y recurriría a una acción de cobro de dinero, en perjuicio de los intereses de esa corporación, pero en defensa de los míos propios.”
Parece que el apelado se limitó luego a hacer certificar los cheques sin cobrarlos, pero él no puede decir ahora, des-pués de su carta, que no los aceptó, ni invocar la falta de pago para pedir la desestimación • del recurso.
El pago del arrendamiento de noviembre también se de-muestra suficientemente a nuestro juicio. Venció cuando se estaba tramitando el litigio. No había recaído aún senten-cia final. Trató la apelante de pagarlo al apelado. No pudo y recurrió al procedimiento de pago por consignación. Acudió a la corte municipal que tenía jurisdicción por ra-zón de la cuantía y se ha traído a los autos de la apelación copia certificada de la resolución judicial declarando bien hecha la consignación de ciento cincuenta dólares a disposi-ción del apelado en pago del repetido canon de arrenda-miento correspondiente a noviembre, y de su notificación al apelado.

Debe declararse no haber lugar a la desestimación del recurso.